Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response to the previous office action, dated March 8, 2021, has been received and entered into the record. By way of this amendment, Applicant has canceled claim 2, amended claims 1, 4-5, 7-9, and 12-14, and introduced new claims 16-25. This office action is in response to the above amendment.
	Claims 1 and 3-25 are therefore under examination as they read on a method of treating disease comprising administering a modified graft comprising a CD4 antagonist bound to CD4 epitopes, wherein said CD4 antagonist reads on the elected species of 16H5.chimIgG4.
	
Specification
	Applicant’s amended abstract has been received, and according, the objection to the abstract is hereby withdrawn.

Claim Objections
	Applicant’s amendments to claim 13 have addressed this issue raised in the previous office action. Accordingly, this objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
Claims 1, 4-5, 7-8 and 12-14 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Applicant’s amendments to the claims have addressed this issue raised in the previous office action. Accordingly, this rejection is hereby withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a biological deposit rejection.
It is apparent that the hybridoma recited in the claim is required to practice the claimed invention. As required elements, it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. If it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the cell line / hybridoma which produces the antibody. See 37 CFR 1.801-1.809.
all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent in U.S. patent applications.
Although applicant has deposited the hybridoma cell line which produced monoclonal antibody 16H5.chimIgG4, there appears no assurances indicated above. Applicant's provision of these assurances would obviate this objection/rejection.
The new grounds of rejection are necessitated by Applicant’s amendment, filed March 8, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 3-15 and newly added claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fricke et al. (U.S. 9,745,552), Qi et al. ("Single dose anti-CD4 monoclonal antibody for induction of tolerance to cardiac allograft in high- and low-responder rat strain combinations", Transpl Immunol. 1997 Sep;5(3):204-11) and Bushell et al. (US 2007/0166307 A1).
The rejection of record, presented in the previous office action dated December 8, 2020 at pages 4-9, is still applicable to the amended claims.
With regards to the newly added limitations/claims, the following is noted:
Fricke also teaches that the use of anti-CD4 antibodies effectively suppress graft-versus-host disease (GvHD) development after murine hematopoietic stem cell transplantation (HSCT) 
Fricke teaches an in vitro method of modifying a cell graft containing immune cells comprising the steps of a) incubating a cell graft containing immune cells with an anti CD4 antibody wherein said incubating is carried out for from 1 minute to 7 days, b) removing unbound antibody from said graft (col. 4, lines 60-65).
Fricke also teaches that the cell suspensions used may contain stem cells (col. 14, lines 9-16).
Fricke also teaches a graft that comprises an anti CD4 antibody bound to from 40 % to 100 % of the CD4 epitopes thereof (col. 14, lines 31-43). 
Fricke also teaches that the use of anti-CD4 antibodies in treating a graft allows for more successful grafts between HLA mismatch donors, (col. 8, lines 18-20) As of the effective filing date, it was considered preferable to use HLA matches when performing cell transplantation grafts, (see, e.g.. Burroughs et al., “Comparison of Outcomes of HLA -Matched Related, Unrelated, or HLA-Haploidentical Related Hematopoietic Cell Transplantation following Nonmyeloablative Conditioning for Relapsed or Refractory Hodgkin Lymphoma”, Biol Blood Marrow Transplant. 2008 November; 14(11): 1279-1287, cited in the previous office action). The use of an HLA match for a graft as opposed to an HLA mismatch would have been a matter of routine optimization of the teachings of Fricke.
Fricke also teaches a preferred anti-CD4 antibody 16H5.chimIgG4 (col. 9, lines 36-42).
Fricke also teaches the sequences of light and heavy chains of exemplary anti-CD4 antibodies, defined by VH1/VK1, VH2/VK2, VH4/VK2 and VH4/VK4 (col. 9, line 57 through 

Applicant's arguments have been considered but are not found to be persuasive. 
Applicant argues that the present invention relies upon the presence of CD4-positive immune cells after they have been rendered anergic by the anti-CD4 antibody treatment (Applicant's remarks, page 15, third paragraph). However, the criticality of this property is not taught by the specification, nor is it claimed. Assuming arguendo that the instant specification does teach this property, Fricke teaches that an anti-CD4 antibody may be used in a non-depleting manner to induce T cell anergy (col. 2, lines 34-43), and that the use of anti-CD4 antibodies also generates regulatory T cells to induce immunological tolerance (col. 2, lines 50-52). This property of the treatment was therefore already known in the art.
Both Fricke and Qi teach that the use of an anti-CD4 antibody, whether by pre-treatment of a graft (Fricke), or by depletion or blockage in vivo (Qi, see abstract and page 205, left column, second paragraph), leads to the induction of tolerance to further immune challenges. Applicant's argument that Qi teaches away from the present invention is therefore not persuasive, as either pre-treatment of the graft or direct administering of an anti-CD4 antibody would accomplish the same task.
Likewise, Bushell teaches that presence of the anti-CD4 antibody prevents T cell activation and the cells default to a regulatory or suppressive phenotype (para. 0003).
For the above reasons, this rejection is therefore maintained as it applies to amended and newly add claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1 and 3-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,745,552 (Fricke et al.) in view of Qi et al. ("Single dose anti-CD4 monoclonal antibody for induction of tolerance to cardiac allograft in high- and low-responder rat strain combinations", Transpl Immunol. 1997 Sep;5(3):204-ll) and Bushell et al. (US 2007/0166307 Al).
Applicant’s arguments have been considered but are not found to be persuasive, for reasons described above. This rejection is therefore maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644      


/SHARON X WEN/Primary Examiner, Art Unit 1644